Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/9/2021 has been entered.

Status of Claims
Claims 15-17, 19-21, 24-25, 27-28 and 30-33 are pending. Previously withdrawn claim 16 is hereby rejoined for examination because the elected species is found allowable and any claims that requiring all the limitations of the allowable claim is rejoined and subsequently found allowable. Claims 15-17, 19-21, 24-25, 27-28 and 30-33 are under examination. 

Priority
This application is a 371 of PCT/EP2017/054701 (filed 3/1/2017) which claims foreign application FRANCE 165 1717 (filed 3/1/2016). 


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amber M. Beckley on 7/7/2021.


IN THE CLAIMS:
Please amend claims 15, 24-25 and 30-33 as follows: 
Claim 15, line 4, replace “Lcr35” with - - 35 (Lcr35) - -.
Claims 24 and 25, line 2, replace “Lcr35” with - - 35 (Lcr35) - -.
Claim 30 depends from claim 15.
Claim 31, lines 5 and 8, replace “Lcr35” with - - 35 (Lcr35) - -.
In claim 32, lines 2-3, replace “HPMC hydroxypropylmethylcellulose” with - - hydroxypropylmethylcellulose (HPMC) - - .
In claim 33, lines 5 and 9, replace “Lcr35” with - - 35 (Lcr35) - -; line 9, replace “prevent” with - - promote the prevention of - - .
 
The following is an examiner’s statement of reasons for allowance: The closest prior art Nivoliez (2014) teaches a method of treating candidiasis without teaching/suggesting a step of administering to a patient in need as first-line treatment of candidiasis a composition comprising at least 5x1010 CFU of Lactobacillus rhamnosus 35 (Lcr35) and at least 60 mg of thiosulfate as chemical antifungal. It is not obvious to administer the claimed composition because the references (including Liu and Blanch) provide no motivation to combine all the claimed components in a composition as first-line treatment of candidiasis for a patient in need with anticipated success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 15-17, 19-21, 24-25, 27-28 and 30-33 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier .  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/BIN SHEN/Primary Examiner, Art Unit 1653